DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 February 2022 complies with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 19, 21, 23, 25, and 29 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent No. 5,339,379 to Kutsch et al. (“US1”), cited in Applicant’s IDS of 25 February 2022.
Regarding Claim 19, US1 describes fiber optic telecommunications device (see Figs 1-5 and 9) comprising: a telecommunications rack (10) for mounting a plurality of telecommunications chassis (18), each chassis including: a plurality of fiber optic trays (20) slidably mounted on the chassis, the fiber optic trays arranged in a vertically stacked arrangement (see Figs 1-5), each fiber optic tray slidable between a closed storage position (see Fig 4) and an open access position (see Fig 5), each fiber optic tray including: fiber optic connection locations (at 89, see Fig 9) for connecting cables to be routed through the telecommunications frame; and a cable manager (60) coupled at a first end (64) to the fiber optic tray and coupled at a second end (62) to the telecommunications chassis, the cable manager configured for routing cables to and from the fiber optic connection locations, the cable manager defining a plurality of link arms (66) that are pivotally connected to each other such that the cable manager retracts and extends with a corresponding movement of the tray as the link arms pivot with respect to each other, wherein the link arms are configured to pivot relative to each other to prevent fiber optic cables managed therein from being bent in an arc having a radius of curvature that is less than a predetermined value during the movement of the tray (see Column 3 Line 52-Column 4 Line 25), wherein when the cable manager is in a retracted or extended position, the entire cable manager is positioned completely either in front of or behind the fiber optic connection locations when viewed from a side of the telecommunications chassis (see Fig 9).
Regarding Claim 21, US1 describes a fiber optic telecommunications device according to claim 19, wherein the chassis includes three slidable fiber optic trays arranged in a vertically stacked arrangement, each chassis occupying a 1RU of standard telecommunications rack space (see Figs 1-3).
Regarding Claim 23, US1 describes a fiber optic telecommunications device according to claim 19, wherein the chassis includes twelve slidable fiber optic trays arranged in a vertically stacked arrangement, each chassis occupying a 4RU of standard telecommunications rack space (see Figs 1-3).
Regarding Claim 25, US1 describes the connection locations are defined by fiber optic adapters (89, see Fig 9).
Regarding Claim 29, US1 describes the cable manager including five link arms that are pivotally connected to each other (see Figs 9 and 13).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 27, 28, 35, and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US1 as applied to Claims 1 and/or 25 above.
Regarding Claims 27 and 28, US1 does not describe the adapters having the claimed structure. However, snap-fit interlocks for fiber optic adapters and LC fiber optic adapters are well-known in the art of fiber optic adapters. At the time of invention, it would have been obvious to one of ordinary skill in the art to use such adapter structures in the tray of US1. The motivation for doing so would have been to combine prior art elements according to known methods to yield predictable results.
Regarding Claim 36, US1 describes the chassis including at least one pivot door (32) for allowing and limiting access to the plurality of fiber optic trays slidably mounted on the chassis (see Figs 5-7). US1 does not describe the door with a spring-loaded latching mechanism. Spring- loaded latching mechanisms are well-known for securing doors in a close state while also allowing for easy access to the enclosed area. At the time of invention, it would have been obvious to one of ordinary skill in the art to use a spring-loaded latching mechanism for the door of US1. The motivation for doing so would have been make use of a known technique to improve similar devices in the same way.
Regarding Claim 35, US1 describes the chassis including at least one pivot door (32) for allowing and limiting access to the plurality of fiber optic trays slidably mounted on the chassis (see Figs 5-7). US1 does not describe the door with a spring-loaded latching mechanism. Spring- loaded latching mechanisms are well-known for securing doors in a close state while also allowing for easy access to the enclosed area. At the time of invention, it would have been obvious to one of ordinary skill in the art to use a spring-loaded latching mechanism for the door of US1. The motivation for doing so would have been make use of a known technique to improve similar devices in the same way.
Claims 31, 37 and 39-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US1 in view of US Patent Application Publication 2009/0274430 to Krampotich et al. (“US2”).
Regarding Claim 31, US1 does not describe each tray is mounted on the chassis via a slide assembly that includes a gear mechanism. US2 describes a fiber optic telecommunications tray (26) comprising: first and second slide portions (28) for slidably mounting the tray (26) to a telecommunications fixture and a connection portion located between the first and second slide portions, wherein each tray is mounted on the chassis via a slide assembly that includes a gear mechanism (68/106). At the time of invention, it would have been obvious to one of ordinary skill in the art to use the gear mechanism of US2 in the tray of US1. The motivation for doing so would have been to make use of known technique to improve similar devices in the same way.
Regarding Claim 37, US1 describes a fiber optic telecommunications tray (see Figs 1-5 and 9) comprising: first and second slide portions (42) for slidably mounting the tray (20) to a telecommunications fixture (18) and a connection portion located between the first and second slide portions (see Fig 5); fiber optic connection locations  (at 89) defined by the connection portion of the tray for connecting cables; and a cable manager (60) coupled at a first end to the fiber optic tray and defining a second end for coupling to the telecommunications fixture receiving the tray, the cable manager configured for routing cables to and from the fiber optic connection locations, the cable manager defining a plurality of link arms (66) that are pivotally connected to each other such that the cable manager is configured to extend and retract with a corresponding movement of the tray with respect to the fixture as the link arms pivot with respect to each other, wherein the link arms are configured to pivot relative to each other to prevent fiber optic cables managed therein from being bent in an arc having a radius of curvature that is less than a predetermined value during the movement of the tray (see Column 3 Line 52-Column 4 Line 25). US1 does not describe at least one of the first and second slide portions defines a gear rack for meshing with a gear for slidable movement of the tray with respect to the telecommunications fixture once the tray is mounted.US2 describes a fiber optic telecommunications tray comprising: first and second slide portions (28) for slidably mounting the tray (26) to a telecommunications fixture and a connection portion located between the first and second slide portions, wherein at least one of the first and second slide portions defines a gear rack (68) for meshing with a gear (106) for slidable movement of the tray with respect to the telecommunications fixture once the tray is mounted. At the time of invention, it would have been obvious to one of ordinary skill in the art to use the slide assembly structure of US2 in the tray of US1. The motivation for doing so would have been to make use of known technique to improve similar devices in the same way.
Regarding Claim 39, US1 describes the connection locations are defined by fiber optic adapters (89, see Fig 9).
Regarding Claims 40 and 41, US1 and US2 do not describe the adapters having the claimed structure. However, snap-fit interlocks for fiber optic adapters and LC fiber optic adapters are well-known in the art of fiber optic adapters. At the time of invention, it would have been obvious to one of ordinary skill in the art to use such adapter structures in the obvious tray in view of US1 and US2. The motivation for doing so would have been to combine prior art elements according to known methods to yield predictable results.
Regarding Claim 42, US1 describes the cable manager including five link arms that are pivotally connected to each other (see Figs 9 and 13).
Claims 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US1 as applied to Claim 19 above, and further in view of US Patent No. 6,647,197 to Marrs et al. (“US3”), cited in Applicant’s IDS of 25 February 2022.
US1 describes the fiber optic trays as removable from the chassis via a flexible lever. US3 describes a telecommunication chassis (10) having fiber optic modules (18) where the he plurality of fiber optic modules are removable from the telecommunications chassis via a flexible lever (109). At the time of invention, it would have been obvious to one of ordinary skill in the art to use the latch structure of US3 in the trays of US1. The motivation for doing so would have been to make use of known technique to improve similar devices in the same way.
 Claim 43 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US1 as applied to Claim 19 above, and further in view of US3.
Neither US1 nor US2 describe the fiber optic trays as removable from the chassis via a flexible lever. US3 describes a telecommunication chassis (10) having fiber optic modules (18) where the he plurality of fiber optic modules are removable from the telecommunications chassis via a flexible lever (109). At the time of invention, it would have been obvious to one of ordinary skill in the art to use the latch structure of US3 in an obvious combination device of US1 and US2. The motivation for doing so would have been to make use of known technique to improve similar devices in the same way.
Allowable Subject Matter
Claims 20, 22, 24, 26, 32-34, and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 20 and 38 describe at least two of the pivotally connected link arms include a compression spring therebetween to bias the link arms away from each other.
Claim 22 describes the chassis including three slidable fiber optic trays arranged in a vertically stacked arrangement on a right side of the chassis and three slidable fiber optic trays arranged in a vertically stacked arrangement on a left side of the chassis
Claim 24 describes the chassis including twelve slidable fiber optic trays arranged in a vertically stacked arrangement on a right side of the chassis and twelve slidable fiber optic trays arranged in a vertically stacked arrangement on a left side of the chassis
Claim 26 describes each adapter including electrical contacts that are configured to make an electrical connection with a fiber optic connector inserted into the adapter, the electrical contacts communicating with a controller mounted on the chassis, wherein the controller mounted on the chassis is configured to electrically communicate with a connector mounted on the telecommunications frame.
Claims 32-34 describe the slide assembly housing a flexible printed circuit board that flexes as the tray moves back and forth
These limitations represent subject matter not described or reasonably suggested, in conjunction with the further limitations of the present claims, by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY RAHLL/Primary Examiner, Art Unit 2874